Case: 1:19-cv-00830 Document #: 1-1 Filed: 02/08/19 Page 1 of 7 PagelD #:7

Carrie Ray

 

From: sop@cscinfo.com

Sent: Thursday, January 10, 2019 5:50 PM

To: Carrie Ray

Subject: Notice of Service of Process - Transmittal Number; 19203019

 

 

 

NOTICE OF SERVICE OF PROCESS

Transmittal Number: 19203019
(Click the Transmittal Number to view your SOP)

Pursuant to client instructions, we are forwarding this summary and Notice of Service of Process.

Entity: Menard, Inc.

Entity I.D. Number: 0033810

Entity Served: Menard, Inc.

Title of Action: Lucyna E. Sopala vs, Menard, Inc,
Document(s) type: Summons/Complaint

Nature of Action: Personal Injury

Court/Agency: Cook County Circuit Court, Illinois
Case/ Reference No: 2018L013858

Jurisdiction Served: Ilinois

Date Served on CSC: 01/10/2019

Answer or Appearance Due: 30 Days

Originally Served On: csc

How Served: Personal Service

Sender Information:
Jason H. Sherwood
312-627-1650

Primary Contact:
Michael O'Brien
Menard, Inc.

Electronic copy provided to:
Joseph Hanson

Amanda Ratliff

Carrie Ray

EXHIBIT

! 1 A.
Case: 1:19-cv-00830 Document #: 1-1 Filed: 02/08/19 Page 2 of 7 PagelD #:8

Information contained on this transmittal form is for record keeping, notification and forwarding the
attached document(s). It does not constitute a legal opinion. The recipient is responsible for interpreting
the document(s) and taking appropriate action.

251 Little Falls Drive, Wilmington, Delaware 19808-1674

et te) Bt) Vit laa

 
FILED DATE: 12/28/2018 1:09PM 2018LO13858

Case: 1:19-cv-00830 Document #: 1-1 Filed: 02/08/19 Page 3 of 7 PageIlD #:9

Mo eae *

Summons - Alias Summons (12/31/15) CCG NOO1

Ac
saa eR aniamaeanininSiaaaameaaaiiainiiaiaaaiaimmmmimmiiiiia =>

 

 

 

 

 

 

 

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS 12/26/2018 1:09 PM
LUCYNA E, SOPALA ii DOROTHY BROWN
es Defendant Address:
MENARD, INC. MENARD, INC.
RUA PRENTICE HALL CORPORATION
801 ADLA! STEVENSON DRIVE
De reni a earee GIRGUTECLERK

 

 

COOK COUNTY, IL
2078L013858

[7] SUMMONS ["] ALIAS - SUMMONS

To each defendant:
YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of which is hereto
attached, or otherwise file your appearance, and pay the required fee, in the Office of the Clerk of this Court at the

following location:

Richard J. Daley Center, 50 W. Washington, Room 801 ,Chicago, Illinois 60602
C)District 2 - Skokie (District 3 - Rolling Meadows C)District 4 - Maywood
‘5600 Old Orchard Rd, 2121 Euclid 1500 u Maybrook Ave.
Skokie, IL 60077 Rolling Meadows, IL 60008 Maywood, IL 60153
(District 5- Bridgeview | (District 6 - Markham (Richard J. Daley Center
10220 8. 76th Ave, 16501 S. Kedzie Pkwy. 50 W. Washington, LL-01
Bridgeview, IL 60455 Markham, IL 60428 Chicago, IL 60602

You must file within 30 days after service of this Summons, not counting the day of service.

IF YOU FAIL TO DO SO, A JUDGMENT BY DEFAULT MAY BE ENTERED AGAINST YOU FOR THE
RELIEF REQUESTED IN THE COMPLAINT.

To the officer: :
This Summons must be retumed by the officer or other person to whom it was given for service, with endorsement

of service and fees, if any, immediately after service, If service cannot be made, this Summons shall be retumed so
endorsed. This Summons may not be served later than thirty (30) days after its date. 12/26/2018 1:09 PM DOROTHY BROWN

 

   

 

[¥] Atty. No.; 47294 Witness:
Name: Sherwood Law Group LLC
Atty. for: Plaintiff DOROTHY BROWN, Clerk of Court

 

Address; 2418 N. Jefferson Street, Ste. 401

City/State/Zip Code: Chicago, IL 60661 Date of Service:
Telephone: 312-627-1650 (To be inserted by officer on copy left with Defendant or other person)

Primary Email Address: | erwoodlawg
: pene oclewgroup.com **Service by Facsimile Transmission will be accepted at:
Secondary Email Address(es): ;

mas@sherwoodlawgroup.com

 

 

 

mer@sherwoodlawgroup.com 5 (Area Code) (Facsimile Telephone Number) y

DOROTHY BROWN, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, LLLINOIS
Page 1 of I
FILED DATE: 12/26/2018 109 PM 2078L01385¢

Case: 1:19-cv-00830 Document #: 1-1 Filed: 02/08/19 Page 4 of 7 PagelD dO

12/26/2018 1:08 PM
DOROTHY BROWN
CIRCUIT CLERK

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS COOK COUNTY, IL
COUNTY DEPARTMENT, LAW DIVISION

2018L013858

LUCYNA E. SOPALA, )
)

Plaintiff, )

¥. ) Noa:

)

MENARD, INC., )
)

Defendants. )

COMPLAIN W

NOW COMES the Plaintiff, LUCYNA E. SOPALA, by and through her attorneys,
SHERWOOD LAW GROUP, LLC, and in her complaint at law against the Defendants,

MENARD, INC. hereby states as follows:

GENERAL ALL

1. That on or about January 15, 2017, Plaintiff LUCYNA E. SOPALA was a
resident of City of Chicago, County of Cook, State of Illinois.

Zi That on or about January 15,2017, Defendant MENARD, INC., was an Illinois corporation with
its registered agent located 801 Adlai Stevenson Drive, Springfield, Illinois 62703.

ms That on or about January 15, 2017 and for a long time prior thereto, the
Defendant, MENARD, INC., owned, operated, maintained, possessed and controlled the
property, including the curb and sidewalk located therein, at 3215 W. North Avenue, City of
Melrose Park, County of Cook and State of Ilinois(“Property”) and was doing business there as
a Menard’s.

4, That on or about January 15, 2017, the Defendant, MENARD, INC., operated,
maintained, managed, and controlled the construction, maintenance, repair and cleaning of the

aisles, shelves, and area around the cleaning supplies located on the second floor of the Property

1
FILED DATE: 12/26/2018 1:09 PM 2018L073858

Case: 1:19-cv-00830 Document #: 1-1 Filed: 02/08/19 Page 5 of 7 PagelD #:11

hereinafter referred to as “Cleaning Supply Aisle”,

5. That on or about January 15, 2017, the Defendant, MENARD, INC., failed to
warn the Plaintiff of the dangerous and hazardous condition of the slippery substances and
cleaning scent balls/pellets from the Cleaning Supply Aisle on the Property.

6. That on or about January 15, 2017, the Defendant, MENARD, INC. did not
properly repair and maintain the Cleaning Supply Aisle on the Property.

Ti That on or aieuk January 15, 2017, the Defendant, MENARD, INC. did not
properly clean and remove cleaning scent balls/pellets on the Property.

8. That on or about January 15, 2017, the Defendant, MENARD, INC., failed to
properly inspect the Cleaning Supply Aisle on the Property on the Property to determine whether
it was proper for safe usage by invitees, employees, patrons, and the public.

9. That on and prior to January 15,2017 MENARD, INC, had notice and knowledge
of the Cleaning Supply Aisle on the Property being dangerous and hazardous and susceptible to
slip, trip and falls.

10, That on or about said date, the Plaintiff, LUCYNA E. SOPALA, was lawfully
upon the Property as a customer and invitee of Menard’s walking within the Property within or
near the Cleaning Supply Aisle.

Ll. That at all times material herein, the Plaintiff, LUCYNA E. SOPALA, was in the
exercise of ordinary care and caution for her own safety.

COUNT ONE (1) NEGLIGENCE AGAINST MENARD, INC.

12. Plaintiff re-asserts and re-alleges Paragraphs one (1) through eleven (11) of

Plaintiffs’ General Allegations as paragraph twelve (12) of Count I herein.

13. That it then and there became and was the duty of the Defendant, MENARD,

INC., to exercise reasonable care to maintain, manage, repair, design, stack, place, and construct

2
FILEO DATE: 12/26/2018 1:08 PM 20181013858

Case: 1:19-cv-00830 Document #: 1-1 Filed: 02/08/19 Page 6 of 7 PageID #:12

the Cleaning Supply Aisle, shelves, and area around the cleaning supplies in a reasonably safe

condition for the safety of the general public, customers, its employees, invitees, the Plaintiff,

and those persons lawfully upon and around said Property.

4, That not regarding its duty aforesaid, the Defendant, MENARD, INC., by its duly

authorized agents, servants and/or employees, was guilty of one or more of the following

careless and negligent acts and/or omissions:

a)
b)

c)

d)

Carclessly and negligently failed to inspect the Properly and Cleaning Supply
Aisle and maintain it in a safe condition:

Carelessly and negligently failed to warn pedestrians, including the Plaintiff,
that the Property and Cleaning Supply Aisle was unsafe and hazardous by
reason of a slippery surface which created a hazard;

Carelessly and negligently failed to repair the unsafe and hazardous condition
located on the Property and Cleaning Supply Aisle for an unreasonably long
period of time;

Carelessly and negligently failed to properly maintain the Cleaning Supply
Aisle within said Property;

Carelessly and negligently undertook or failed to undertake a maintenance ur
construction project or cleaning project to repair the Cleaning Supply Aisle
within the Property which created a dangerous and hazardous condition to
pedestrians, invitees and employees;

Carelessly and negligently supervised its employees and subcontractors from
creating a dangerous and hazardous condition to pedestrians, invitecs and
employees including the Plaintiff;

Carelessly and negligently failed to remove or sweep up cleaning scent
balls/pellets in the Cleaning Supply Aisle and the Property;

Carelessly and negligently failed to stack and seal boxes of cleaning scent
balls/pellets which created a dangerous and unsafe condition on the Property;
Carelessly and negligently supervised, trained, or contracted with a third party
to repair, maintain, service, and inspect the Cleaning Supply Aisle and the :
Property;

Carelessly and negligently placed open boxes of cleaning scent balls/pellets in
the Cleaning Supply Aisle which created which created a dangerous and
hazardous condition;

Failed to secure packaging on a display shelf which created a dangerous and
hazardous condition;

. Carelessly and negligently allowed a pedestrian walkway to remain in disrepair

for an unreasonably long period of time; and
Was otherwise careless and negligent in the control, repair, maintenance,
construction, cleaning, sweeping and service of the Property.
FILED DATE: 12/26/2018 109 PM 2018073858

Case: 1:19-cv-00830 Document #: 1-1 Filed: 02/08/19 Page 7 of 7 PagelD #:13

15. That as a direct and proximate result of one or more of the aforesaid careless and
negligent acts or omissions of the Defendant, MENARD, INC., the Plaintiff, LUCYNA E.
SOPALA, was caused to and did trip and fall to the ground.

16. That as a direct and proximate result of the aforesaid, the Plaintiff, LUCYNA E.
SOPALA, suffered diverse injuries, both internally and externally, of a permanent and lasting
nature, which have caused and will continue to cause pain in body and mind; and the Plaintiff, was
caused to expend and in the future will be compelled to expend, large sums of money for medical
care in endeavoring to be cured of said injuries; and the Plaintiff was caused to and did lose much
time from her employment, thereby incurring losses of large sums of money; and the Plaintiff has
been and in the future will be prevented from attending to her usual affairs and duties.

WHEREFORE, Plaintiff, LUCYNA E. SOPALA, by and through her attorneys,
SHERWOOD LAW GROUP, LLC, hereby prays for judgment against Defendant, MENARD,
INC., for a sum of money in excess of FIFTY THOUSAND DOLLARS [$50,000.00], and such
additional amounts as the jury and the Court shall deem proper and appropriate under the

circumstances provided herein, inclusive of the costs of bringing this action,

Respectfully Submitted,

SHERWOOD LAW GROUP, LLC

QGacon WN. Sherwood

YASON H. SHERWOOD
Attomey for Plaintiff

SHERWOOD LAW GROUP, LLC

218 N. Jefferson, Suite #401

Chicago, Illinois 60661

Phone: 312.627.1650

Fax: 312.648,9503

Attorney No, 47294
